Citation Nr: 0307952	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  97-23 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date prior to February 10, 1983, 
for the grant of service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel



INTRODUCTION

The veteran served on active military duty from March 1966 to 
February 1970.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Washington, D.C. (RO).

This appeal originally arose from a February 1997 rating 
decision that granted service connection for post-traumatic 
stress disorder and assigned the effective date of the grant 
as January 10, 1995.  The veteran appealed the effective date 
of the award.  

In February 1999, the veteran offered testimony during a 
hearing before a Veterans Law Judge (then, Board Member) in 
Washington, D.C.  By decision of July 1999, the Board denied 
the veteran's appeal as to an effective date prior to January 
10, 1995 for the grant of service connection for 
post-traumatic stress disorder, and found that an August 1981 
rating decision was not clearly and unmistakably erroneous.  
The veteran appealed this decision the United States Court of 
Veterans Appeals (the United States Court of Appeals for 
Veterans Claims since March 1, 1999).  

By a July 2000 Memorandum Decision, the Court affirmed that 
part of the July 1999 Board decision that denied an effective 
date prior to January 10, 1995 for the grant of service 
connection for post-traumatic stress disorder based on clear 
and unmistakable error in an August 1981 rating action.  
However, the Court vacated and remanded to the Board that 
part of the July 1999 Board decision that denied an effective 
date prior to January 10, 1995, for the grant of service 
connection for post-traumatic stress disorder.  In December 
2000, the Board, in turn, remanded the issue to the RO for 
further development and readjudication.  After accomplishing 
the requested development to the extent possible, the RO 
continued the denial of the claim, and returned the matter to 
the Board for further appellate consideration.  

The Board notes that the Veterans Law Judge that conducted 
the February 1999 hearing retired from the Board.  In a 
statement received in January 2002, the veteran indicated 
that he did not desire an additional hearing.

As a final preliminary matter, the Board notes that the 
veteran raised the issue of entitlement to service connection 
for Hepatitis C in correspondence received in April 2002.  As 
this issue has not been adjudicated and is not inextricably 
intertwined with the issue on appeal (see Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991)), it is not properly 
before the Board.  Hence, it is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  In a February 1979 rating decision, the RO denied the 
veteran's claim for service connection for a psychiatric 
disorder; although notified of the denial and of his 
appellate rights later in February 1979, the veteran did not 
file an appeal.  

2.  In an August 1981 rating decision, the RO denied the 
veteran's claim for service connection for post-traumatic 
stress disorder; although notified of the denial and of his 
appellate rights in September 1981, the veteran did not file 
an appeal.

3.  In a July 1999 decision, the Board determined that the 
unappealed August 1981 rating decision that denied 
entitlement to service connection for post-traumatic stress 
disorder was not clearly and unmistakably erroneous.  

4.  A petition to reopen the claim for service connection for 
post-traumatic stress disorder was received by the RO on 
February 10, 1983.


CONCLUSION OF LAW

The criteria for an effective date prior to February 10, 
1983, for the grant of service connection for post-traumatic 
stress disorder have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Following the RO's 
determinations of the veteran's claims, VA issued regulations 
implementing the Veterans Claims Assistance Act.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2002).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by a letter 
dated in December 2001 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA.  He was advised that it was his responsibility 
to provide other evidence.  The duty to notify of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  The 
claimant has provided authorizations, and his private medical 
records were obtained.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(1).  There is no indication that other Federal 
department or agency records exist that should be requested.  
38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  The 
veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and supplemental statement of the 
case what evidence had been received.  In response to 
requests by the RO for VA medical records in compliance with 
the Court Memorandum Decision dated in July 2000, a record 
dated in May 2002, indicates that there were no treatment 
records for the veteran for post-traumatic stress disorder 
prior to 1983.  Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that such 
error is harmless.  Of course, an error is not harmless when 
it "reasonably affected the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the Veterans Claims 
Assistance Act reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  

In the instant case, the veteran's service medical records 
are negative for any evidence of a psychiatric disorder.  
There was no clinical indication of neurosis or psychosis on 
a neuropsychiatric examination in 1969.  His service 
discharge examination conducted in February 1970, was 
negative for a psychiatric disorder.  

Subsequent to service discharge, the veteran was hospitalized 
at a VA facility in January 1976, with complaints of fatigue, 
arthralgia, and anorexia.  The diagnoses were viral hepatitis 
and intravenous drug abuse.  A psychiatric disorder was not 
diagnosed.  

In December 1978, the veteran filed a claim for entitlement 
to service connection for a psychiatric disorder.  A rating 
decision dated in February 1979 denied the claim, and the 
veteran was notified of this decision.  However, he did not 
appeal this decision.

Thereafter, the veteran filed a petition to reopen the claim 
for service connection for a psychiatric disorder in June 
1981.  A VA examination conducted in July 1981, reported that 
the veteran complained that his experiences in Vietnam had 
changed his attitude and behavior.  The examiner stated that 
the veteran did not have symptoms of post-traumatic stress 
disorder and rendered a diagnosis of adjustment disorder, 
with mixed disturbance of emotions and conduct.  A rating 
decision dated in August 1981, denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder.  He was notified of this decision in September 
1981, and did not appeal.   

In a statement received on February 10, 1983, the veteran 
claimed entitlement to service connection for post-traumatic 
stress disorder.  A VA medical record dated in 1980 regarding 
a fracture was obtained; however, no further action was taken 
on the veteran's claim to reopen.  Thereafter, in January 
1995, the veteran again sought to reopen his claim of 
entitlement to service connection for post-traumatic stress 
disorder.  

Evidence added to the record since August 1981 includes VA 
and private medical records, dated from 1987 through 1994, 
indicating ongoing problems with substance abuse and nervous 
symptoms, which examiners attributed to an adjustment 
disorder.  A March 1995 statement from a private 
psychotherapist provided the first objective evidence 
indicating that the veteran had post-traumatic stress 
disorder.  Thereafter, a VA examination conducted in November 
1995, rendered a diagnosis of post-traumatic stress disorder, 
and provided a medical opinion linking post-traumatic stress 
disorder to inservice stressors.  

A rating decision dated in February 1997 granted service 
connection for post-traumatic stress disorder, effective 
January 10, 1995, the date of the veteran's claim to reopen, 
was assigned.  Thereafter, in a rating decision dated in 
December 2002, an effective date of February 10, 1983, was 
assigned for the grant of service connection for 
post-traumatic stress disorder.

In the instant case, the veteran contends that the effective 
date for the grant of service connection for post-traumatic 
stress disorder should be the date of the VA examination in 
July 1981.  However, the veteran's claim of entitlement to 
service connection for post-traumatic stress disorder was 
denied by an unappealed rating decision dated in August 1981.  
In a decision dated in July 1999, the Board found that the 
unappealed August 1981 rating decision that denied 
entitlement to service connection for post-traumatic stress 
disorder was not clearly and unmistakably erroneous.  
Accordingly, the August 1981 rating decision is final.  See 
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.105, 
20.302, and 20.1103 (2002).

Generally, the effective date of an award based on a claim 
reopened after final disallowance shall be fixed in 
accordance with the facts found but shall not be earlier than 
the date of receipt of an application therefor.  38 U.S.C.A. 
§ 5110.  When a claim is reopened after a final disallowance, 
with new and material evidence consisting of other than 
service department records, the effective date of service 
connection is the date of VA receipt of the application to 
reopen or the date entitlement arose, whichever is later.  
38 C.F.R. §§ 3.156, 3.400(q), (r) (2002).  

In this case, the veteran's petition to reopen the claim for 
service connection was received on February 10, 1983.  The 
date entitlement arose, the first evidence of record of a 
medical diagnosis of post-traumatic stress disorder was not 
until 1995.  As the current effective date assigned is 
actually earlier that the date prescribed in the regulatory 
provisions cited to above, there clearly is no legal basis 
for assignment of an even earlier effective date for the 
grant of service connection for post-traumatic stress 
disorder prior to the currently assigned date of February 10, 
1983.  Hence, the claim for an earlier effective must be 
denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).




ORDER

An effective date prior to February 10, 1983, for the grant 
of service connection for post-traumatic stress disorder is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

